Citation Nr: 0700962	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-33 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left hand disability, 
to include as secondary to the veteran's service-connected 
residuals of a fracture of the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
service connection for left shoulder tendonitis, and cubital 
tunnel syndrome of the left hand, to include as secondary to 
the service-connected residuals of a fracture of the left 
forearm.

The veteran presented testimony at a videoconference hearing 
held in December 2005 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is contained to the 
claims file. 

This case was previously before the Board in February 2006, 
at which time the Board denied service connection for a left 
shoulder disorder and remanded the claim for a left hand 
disorder for additional evidentiary development.  The Board 
believes that not all of the actions requested in that remand 
were fully undertaken and accordingly, further development is 
necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, a remand is 
required in this case in order to ensure full compliance with 
actions originally requested by the Board in a February 2006 
remand.  

In the February 2006 Board remand, the Board requested that 
the following actions be undertaken: 

1.  Arrange for the veteran to be scheduled for VA 
EMG and NCV studies regarding his left hand.

2.  Refer the results of the studies to a VA 
neurologist so that the physician can offer an 
opinion regarding the etiology of the veteran's 
left hand disorder. The claims folder and a copy of 
this REMAND should be made available to the 
examiner in conjunction with the examination. The 
examination report should include responses to the 
each of the following item:

State a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as not) that 
any diagnosed left hand disorders are the result of 
the veteran's service-connected left shoulder 
disability as opposed to it being due to some other 
factor or factors.  (The term "at least as likely 
as not" does not mean within the realm of medical 
possibility, but rather that the medical evidence 
both for and against a conclusion is so evenly 
divided that it is as medically sound to find in 
favor of causation as it is to find against it.)

Pursuant to the Board's remand, it appears that an orthopedic 
examination was conducted in March 2006 and the claims folder 
was reviewed.  A final diagnosis of ulnar neuritis of the 
left hand was made.  The examiner deferred any medical 
opinion concerning the veteran's left hand to a neurologist, 
explaining that this was basically a neurological condition.  

EMG and NCV studies conducted in April 2006 revealed no 
definite electrophysiologic deficit and a VA neurologist 
opined (April 2006) that there was no evidence of either 
radiculopathy or neuropathy and referenced a January 2004 VA 
C & P note for further information.  

As is correctly pointed out by the veteran's representative, 
no opinion was rendered by either VA examiner in 2006 as was 
requested in the February 2006 Board remand and therefore to 
proceed with the adjudication of the claim at this point 
would be unfair to the veteran.  Moreover, the examination 
results are entirely contradictory, one examiner diagnosing 
ulnar neuritis and the other apparently finding no 
neurological impairment.  Further complicating matter is the 
fact that the record contains previous medical opinions and 
diagnoses which are again contradictory.  When examined by VA 
in December 2003, the examiner diagnosed left hand strain and 
concluded that more likely than not, this was related to the 
forearm fracture and surgery, as demonstrated by weakness.  
When examined by a VA neurologist in December 2003, diagnoses 
of left cubital tunnel syndrome and status post open 
reduction of the left radius fracture were made.  Ultimately, 
the examiner opined that neither a cubital tunnel syndrome 
nor cervical radiculopathy could be causally related to a 
remote radius fracture.

The Board believes that at minimum, an addendum should be 
requested from the VA neurologist who interpreted the EMG and 
NCV studies in April 2006, clarifying whether there is any 
current neurological impairment of the left hand, to include 
ulnar neuritis (diagnosed in March 2006) and left cubital 
tunnel syndrome (diagnosed in December 2003) and if so, 
whether it is at least as likely as not that any diagnosed 
left hand disorder(s) is/are the result of the veteran's 
service-connected left shoulder disability as opposed to it 
being due to some other factor or factors.  If necessary, a 
repeat neurological evaluation (to include any testing 
believed to be required to answer the aforementioned 
questions) should be scheduled.  If that neurologist is not 
available, a different neurologist should be requested to 
address this matter.

The Board also believes that additional information is 
required from the orthopedist who evaluated the veteran in 
March 2006, also clarifying whether there is any current 
orthopedic or neurological impairment of the left hand, to 
include ulnar neuritis (diagnosed in March 2006) and left 
hand strain (diagnosed in December 2003) and if so, whether 
it is at least as likely as not that any diagnosed left hand 
disorder(s) is/are the result of the veteran's service-
connected left shoulder disability as opposed to it being due 
to some other factor or factors.  If necessary, a repeat 
orthopedic evaluation (to include any testing believed to be 
required to answer the aforementioned questions) should be 
scheduled.  If that orthopedist is not available, a different 
VA orthopedist should be requested to address this matter.

The Board believes it is critical to the adjudication of the 
claim that the aforementioned evidence, clinical findings, 
diagnoses and opinions be reconciled and that the medical 
opinion(s) that were requested in the February 2006 be 
provided.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The RO is requested to issue a letter 
to the veteran informing him of the 
information and evidence needed to 
substantiate his appeal for entitlement 
to service connection for a left hand 
disability, to include as secondary to 
the veteran's service-connected residuals 
of a fracture of the left forearm.  
Please tell him what information or 
evidence he is expected to provide and 
what information or evidence VA will 
obtain for him in this regard.

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for left hand symptomatology 
from September 2003 forward.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any private medical records.

Regardless of the veteran's response, the 
RO is requested to obtain all VA 
treatment records relating to the left 
hand dated from September 2003 to the 
present time.  

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

4.  (a) Only after the development 
requested in paragraphs 1 through 3 is 
completed, VBA AMC should request from 
the VA neurologist who interpreted the 
EMG and NCV studies in April 2006 an 
addendum, clarifying whether there is any 
current neurological impairment of the 
left hand, to include ulnar neuritis 
(diagnosed in March 2006) and left 
cubital tunnel syndrome (diagnosed in 
December 2003) and if so, whether it is 
at least as likely as not that any 
currently manifested left hand 
disorder(s) is/are the result of the 
veteran's service-connected left shoulder 
disability as opposed to it being due to 
some other factor or factors.  If 
necessary, a repeat neurological 
evaluation (to include any testing 
believed to be required to answer the 
aforementioned questions) should be 
scheduled.  If that neurologist is not 
available, a different neurologist should 
be requested to address this matter.

   (b) VBA AMC should also request an 
addendum from the VA orthopedist who 
evaluated the veteran in March 2006, 
clarifying whether there is any current 
orthopedic or neurological impairment of 
the left hand, to include ulnar neuritis 
(diagnosed in March 2006) and left hand 
strain (diagnosed in December 2003), and 
if so, whether it is at least as likely 
as not that any currently manifested left 
hand disorder(s) is/are the result of the 
veteran's service-connected left shoulder 
disability as opposed to it being due to 
some other factor or factors.  If 
necessary, a repeat orthopedic evaluation 
(to include any testing believed to be 
required to answer the aforementioned 
questions) should be scheduled.  If that 
orthopedist is not available, a different 
VA orthopedist should be requested to 
address this matter.

** The examiners should review all 
pertinent medical records in the claims 
file and a copy of this REMAND (if 
possible), and should state in the 
examination report that such review was 
performed.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.  If necessary 
to reconcile the medical evidence, the 
orthopedist and neurologist should 
consult with each other in conjunction 
with rendering a diagnosis and rendering 
informed medical opinions.

5.  The veteran must be properly informed 
of his scheduled VA examination(s), if 
necessary, and he should be given notice 
of the consequences of failure to report 
for the examination, including an 
explanation of the provisions of 38 
C.F.R. § 3.655.  If the veteran does not 
report for the examination, the claims 
folder should include clear documentation 
of his failure to report, including a 
statement as to whether he failed to 
appear without notice, or whether he 
requested cancellation or postponement 
and rescheduling of the examination.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
addendums and or full examination 
report(s), if required, ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, particularly pursuant to the 
requested medical opinions, and if they 
are not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim entitlement to 
service connection for a left hand 
disability, to include as secondary to 
the veteran's service-connected residuals 
of a fracture of the left forearm, to 
include consideration of the evidence 
submitted subsequent to the August 2006 
SSOC.  If the benefit requested on appeal 
is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



